                        Case 19-23031               Doc 4        Filed 04/30/19 Entered 04/30/19 15:46:31                               Desc Main
                                                                   Document     Page 1 of 14




 Fill in this information to identify your case:



Debtor 1 ______MICAH________________________________________PLATT____________
                       First Name                Middle Name              Last Name

                                                                                                                                    ☐ Check if this is an amended
Debtor 2 ______TAWNI____________________________________PLATT___________                                                                plan, and list below the sections
(Spouse, if filing   ) First Name                Middle Name              Last Name
                                                                                                                                        of the plan that have been
                                                                                                                                        changed.
                                                                                                                                    3.2, 3.3
United States Bankruptcy Court for the: ______________________ District of UTAH                                                     _________________________________
                                                                                (State)

                       ___________________________________________
 Case number              19-21188                                                                 1:
  (If known)




  Official Form 113
  Chapter 13 Plan                                                                                                                                         12/17

  Part 1: Notices                                                                                                                                              .

  To Debtors:              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.


                           In the following notice to creditors, you must check each box that applies.


  To Creditors:            Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                           have an attorney, you may wish to consult one.
                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                           Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.


      1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                   ☐ Included       ☒ Not included
                payment or no payment at all to the secured creditor

      1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                    ☒ Included       ☐ Not included
                Section 3.4

      1.3       Nonstandard provisions, set out in Part 8                                                                         ☒ Included       ☐ Not included

Part 2: Plan Payments and Length of Plan                                                                                                                            .
 2.1 Debtor(s) will make regular payments to the trustee as follows:

            $610 per month for 60 months
               Case 19-23031                 Doc 4        Filed 04/30/19 Entered 04/30/19 15:46:31                                 Desc Main
Debtor Larry & Christina Hard
                                                            Document        Page 2 of 14
                                                                    Case number 19-21188
      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments
      to creditors specified in this plan.



Official Form 113                                         Chapter 13 Plan                                                                                  Page 1
 2.2 Regular payments to the trustee will be made from future income in the following manner:

      Check all that apply.
       ☐ Debtor(s) will make payments pursuant to a payroll deduction order.
       ☒ Debtor(s) will make payments directly to the trustee.
       ☐ Other (specify method of payment):____________________________.
 2.3 Income tax refunds.

      Check one.
       ☐ Debtor(s) will retain any income tax refunds received during the plan term.
       ☐ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
           turn over to the trustee all income tax refunds received during the plan term.
       ☒ Debtor(s) will treat income tax refunds as follows:


                    The following tax years are proposed to be contributed 2019-2021. On or before April 30 of each applicable year, debtors
                    shall provide the Trustee with a copy of the first two pages of filed state and federal tax returns. Any required tax refund
                    contributions shall be paid to the Trustee no later than June 30 of the year the applicable return is filed.

                    The Debtors are authorized to retain any Earned Income Credit and/or Additional Child Tax Credit as they are excluded from
                    the disposable income analysis under 1325(b)(1) as being necessary for maintenance and support of the Debtors.

                    The Debtors shall contribute any refund attributable to over-withholding of income tax that exceeds $1,000. However, debtors
                    are not obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the plan
                    may reduce the plan term to no less than the Applicable Commitment Period, but in no event shall the amount paid into the
                    Plan be less than thirty-six (36) or sixty (60) Plan Payments plus all annual tax refunds required to be paid into the plan.


                    For the first tax year contribution 2019, the Trustee will determine if the section 1325(a)(4) best interest of creditors test has
                    been satisfied and will provide to counsel for the Debtor(s) a calculation of the required pot amount. If a pot to unsecured
                    creditors is required, the Debtor(s) will have thirty (30) days from receipt of such calculation to file a motion to modify the plan
                    to provide for the required return to unsecured creditors or to stipulate to an order modifying the plan, which order will be
                    prepared by the Trustee. The Debtor(s) must satisfy plan feasibility through either increased monthly plan payments or the
                    turnover of a lump sum contribution of the current tax refund. If a lump sum contribution is elected, the Trustee is not required
                    to segregate such lump sum contribution and pay it immediately to unsecured creditors, but instead shall disburse such lump
                    sum contribution in accordance with the Order of Distribution set forth in Local Rule 2083-2(e). If the Debtor(s) fail to file a
                    motion to modify, the Trustee will move to dismiss the Debtor(s)’ case. The Debtor shall contribute any refund attributable to
                    overwithholding of wages that exceeds $1,000


 2.4 Additional payments.

      Check one.
       ☒ None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
       ☐ Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount, and
           date of each anticipated payment.
           ___________________________________________________________________________________________________________


           ___________________________________________________________________________________________________________


 2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 37,252.00. P

 Part 3: Treatment of Secured Claims                                                                                                                        .
 3.1 Maintenance of payments and cure of default, if any.
 Check one.
       ☒ None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

       ☐ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
       the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by

Official Form 113                                        Chapter 13 Plan                                                                                   Page 2
                   Case 19-23031             Doc 4         Filed 04/30/19 Entered 04/30/19 15:46:31                                Desc Main
Debtor Larry & Christina Hard
                                                             Document        Page 3 of 14
                                                                     Case number 19-21188
       the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest,
       if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
       Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of
       a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of
       collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease,
       and all secured claims based on that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the
       trustee rather than by the debtor(s).

         Name of creditor           Collateral             Current                 Amount of               Interest rate       Monthly plan         Estimated total
                                                           installment             arrearage (if any)      on arrearage        payment on           payment by
                                                           payment                                         (if applicable)     arrearage            Trustee
                                                           (including escrow)



         Insert additional claims as needed.

 3.2 Request for valuation of security, payment of fully secured claims, and modification of under secured claims. Check one.

       ☐ None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

       ☒ The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed
          below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For
          secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in
          accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim
          will be paid in full with interest at the rate stated below.

             The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
             as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the
             proof of claim controls over any contrary amounts listed in this paragraph.

             The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
             the debtor(s) or the estate(s) until the earlier of:
             (a)   payment of the underlying debt determined under nonbankruptcy law, or
             (b)   discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of            Estimated      Collateral      Value of Collateral   Amount of           Amount of          Interest              Monthly Payment Estimated
 Creditor           amount of                                            Claims Senior       Secured            Rate                  to Creditor     Total of
                    creditor’s                                           to Creditor’s       Claim                                                    Monthly
                    total claim                                          Claim                                                                        Payments
 Title Max           $1450.00      1999            $1,200.00             $0.00               $1,450.00          5.0%                  $27.00          $1641.80
                                   Honda
                                                                                                                                      Paid by
                                                                                                                                      Trustee




             Insert additional claims as needed.
3.3 Secured claims excluded from 11 U.S.C. § 506.

     Check one.

       ☐ None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

       ☒The claims listed below were either:
          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
              personal use of the debtor(s), or

          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
          directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing
          deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
          amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).




Official Form 113                                         Chapter 13 Plan                                                                                  Page 3
               Case 19-23031             Doc 4          Filed 04/30/19 Entered 04/30/19 15:46:31                                   Desc Main
Debtor Larry & Christina Hard
                                                          Document        Page 4 of 14
                                                                  Case number 19-21188
           Name of Creditor                Collateral              Amount of Claim           Interest Rate       Monthly Plan Payment             Estimated total
                                                                                                                                                  payments by
                                                                                                                                                  Trustee
           Arivo Acceptance                2017 Chrysler           $24,576.34                5.00                $500.00                          $27,827.15
                                           Pacifica
                                                                                                                 Paid by Trustee




                                                                                                                 Disbursed by:

                                                                                                                 ☐ Trustee

                                                                                                                 ☐ Debtor(s)


3.4 Lien avoidance.
    Check one.
       ☒    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

       ☐    The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
            debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
            securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
            amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
            amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11
            U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

            Information regarding judicial        Calculation of lien avoidance                                            Treatment of remaining secured
            lien or security interest                                                                                      claim




                                               a. Amount of lien                                     $______________
                                                                                                                           Amount of secured claim after
            Name of creditor
                                                                                                                           avoidance (line a minus line f)
                                                                                                                           $_______________________
            __________________                 b. Amount of all other liens                          $______________

            Collateral                         c. Value of claimed exemptions                       + $______________
                                                                                                                           Interest rate (if applicable)
                                                                                                     $______________
                                               d. Total of adding lines a, b, and c
            __________________                                                                                               _____ %
                                               e. Value of debtor(s)’ interest in property          − $______________
                                                                                                                           Monthly payment on secured
            Lien identification (such as
            judgment date, date of lien                                                                                    claim
            recording, book and page number)                                                                               $_______________________


            __________________                                                                                             Estimated total       payments     on
                                               f. Subtract line e from line d.                       $______________       secured claim
            __________________                                                                                             $_______________________



                                                  Extent of exemption impairment (Check
                                                  applicable box):

                                                  ☐ Line f is equal to or greater than line a.

                                                        The entire lien is avoided. (Do not complete the next column.)
                                                  ☐ Line f is less than line a.

                                                        A portion of the lien is avoided. (Complete the next column.)
Official Form 113                                    Chapter 13 Plan                                                                                        Page 4
                 Case 19-23031              Doc 4       Filed 04/30/19 Entered 04/30/19 15:46:31                                Desc Main
Debtor Larry & Christina Hard
                                                          Document        Page 5 of 14
                                                                  Case number 19-21188
           Insert additional claims as needed.




3.5 Surrender of collateral. Check

     one.

 ☒ None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 ☐ The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
   confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in
   all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.


               Name of creditor                                                                 Collateral


              ______________________________________________________                             _____________________________________________

              ______________________________________________________                             _____________________________________________


            Insert additional claims as needed.

 Part 4:        Treatment of Fees and Priority Claims

 4.1 General
     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
     postpetition interest.

 4.2 Trustee’s fees Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10% of plan payments;
      and during the plan term, they are estimated to total $3,400.00


 4.3 Attorney’s fees

      The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,450.00


 4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
      Check one.
       ☐ None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

       ☒ The debtor(s) estimate the total amount of other priority claims to be $525.00


 4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check

      one.
       ☐ None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

       ☐ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental
         unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1
         be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).




                Name of creditor                                                                                          Amount of claim to be paid




                 _______________________________________________________________________________                           $__________________________

              Insert additional claims as needed.

 Part 5:        Treatment of Nonpriority Unsecured Claims



 5.1 Nonpriority unsecured claims not separately classified.
Official Form 113                                     Chapter 13 Plan                                                                                   Page 5
               Case 19-23031              Doc 4        Filed 04/30/19 Entered 04/30/19 15:46:31                              Desc Main
Debtor Larry & Christina Hard
                                                         Document        Page 6 of 14
                                                                 Case number 19-21188
      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.

       ☒ The sum of $500.00
       ☐ _______% of the total amount of these claims, an estimated payment of $_________.

       ☐ The funds remaining after disbursements have been made to all other creditors provided for in this plan.
            If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00. Regardless
            of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.


 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

       ☒ None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

       ☐ The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
         which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
         debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee. The
         final column includes only payments disbursed by the trustee rather than by the debtor(s).




             Name of Creditor                      Current installment                Amount of arrearage to                   Estimated total
                                                   payment                            be paid                                  payment by trustee




                                                   Disbursed by:

                                                   ☐ Trustee

                                                   ☐ Debtor(s)




                                                   Disbursed by:

                                                   ☐ Trustee

                                                   ☐ Debtor(s)
           Insert additional claims as needed.



 5.3 Other separately classified nonpriority unsecured claims. Check one.

       ☒ None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

       ☐ The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

              Name of creditor
                                                           Basis for separate classification      Amount to be paid      Interest rate (if   Estimated total
                                                           and treatment                          on the claim           applicable)         amount       of
                                                                                                                                             payments


               _______________________________              ____________________________           $_____________         ______%            $__________
               _______________________________              ____________________________           $_____________         ______%            $__________


             Insert additional claims as needed.



 Part 6: Executory Contracts and Unexpired Leases                                                                                                              .
 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
      unexpired leases are rejected. Check one.


Official Form 113                                     Chapter 13 Plan                                                                                  Page 6
                 Case 19-23031               Doc 4         Filed 04/30/19 Entered 04/30/19 15:46:31                                 Desc Main
Debtor Larry & Christina Hard
                                                             Document        Page 7 of 14
                                                                     Case number 19-21188
       ☐ None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

       ☒ Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below,
         subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments
         disbursed by the trustee rather than by the debtor(s).



           Name of creditor         Description of leased       Current installment         Amount of arrearage        Treat of arrearage          Estimated total
                                    property or                 payment                     to be paid                                             payments by
                                    executory contract                                                                                             trustee

           KMF Design 1676          Home/Rental Lease                                       0.00                       0.00                        0.00
           Masen Lane Sandy,
                                                                $1,900.00
           UT 84097
                                                                Disbursed by:

                                                                ☐ Trustee

                                                                ☒ Debtor(s)

           TMOBILE                  Cell Phone                                              0.00                       0.00                        0.00


                                                                Disbursed by:

                                                                ☐ Trustee

                                                                ☒ Debtor(s)




       Insert additional contracts or leases as needed.




 Part 7:        Vesting of Property of the Estate


 7.1 Property of the estate will vest in the debtor(s) upon Check
      the applicable box:

       ☐ plan confirmation.
       ☐ entry of discharge.
       ☒ other: The income of the debtor shall remain property of the estate throughout the bankruptcy and not vest in the debtor pursuant to 11
                U.S.C. Section 1327(b). The debtor's remaining property will vest upon confirmation.




 Part 8:        Nonstandard Plan Provisions


            8.1 Check “None” or List Nonstandard Plan Provisions

       ☐ None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official
 Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
     (a)    Any order confirming this Plan shall constitute a binding determination that the Debtors have timely filed all of the information required by 11 U.S.C. §
            521(a)(1).

     (b)    Any allowed secured claim filed by a taxing authority not otherwise provided for by this plan shall be paid in full as part of Class 5 as set forth in Local
            Rule 2083-2(e), with interest at the rate set forth in the proof of claim or at 0 % per annum if no interest rate is specified. This includes, but is not limited
            to, any offices of the State of Utah.

Official Form 113                                         Chapter 13 Plan                                                                                    Page 7
                  Case 19-23031               Doc 4        Filed 04/30/19 Entered 04/30/19 15:46:31                                Desc Main
Debtor Larry & Christina Hard
                                                             Document        Page 8 of 14
                                                                     Case number 19-21188
     (c)     If the debtor(s) owe a debt secured by real property, and if relief from automatic stay is granted at any time during the pendency of this case, and if the
             property is foreclosed upon during the pendency of this case, then any unsecured deficiency claim arising from such foreclosure or trustee’s sale shall
             be discharged under $1328 upon completion of the plan.

     (d)     Adequate Protection Payments. If the debtor seeks to pay Adequate Protection Payments to holders of secured claims in Part 3 above, the requirements
             of Local Rule 2083-1(d) apply and the attached Notice of Adequate Protection Payments will identify the collateral.

     (e)     Adequate Protection Creditors in Paragraphs 3.1, 3.2 and 3.3 above:

                   a.   TITLE MAX-1999 HONDA ACCORD
                   b.   ARIVO ACCEPTANCE- 2017 Chrysler Pacifica

     (f)     Applicable Commitment Period. The applicable commitment period for the Plan is 36 months for this case as required by § 1325(b)(4). The number of
             months listed in Part 2.1 for which the debtor will make regular payments is an estimate only; the applicable commitment period stated here dictates the
             term of the Plan. Any below median case may be extended as necessary not to exceed 60 months to complete the Plan payments.

     (g)     Direct Payment of Claims. If the debtor elects to pay a claim directly and that claim is not one which the Plan allows to be paid directly, the direct payment
             designation will be listed below as a nonstandard provision. For all claims the debtor elects to pay directly, Local Rule 2083-2(i)(4) applies.

             Claims to Be Paid Directly:

     (h)     Third-Party Payment of Claims. If the Plan provides that a non-debtor shall pay a claim directly, the third-party payment designation will be listed below
             as a nonstandard provision. For all claims the Plan provides will be paid by a third party, Local Rule 2083-2(k)(1) may apply. Upon request, the debtor
             must furnish the name and contact information for the third-party payor.

             Claims to Be Paid by a Third Party:

     (i)     Lien Avoidance Under § 522(f). If the debtor moves to avoid a lien under §522(f), Local Rule 2083-2(j) applies.

     (j)     Interest on Oversecured Claims. If the debtor proposes to pay an oversecured claim a nonstandard rate of interest or interest accruing prior to confirmation
             of the Plan, such nonstandard treatment must be specifically stated below, including the identity of the secured creditor and the proposed interest rate
             accrual.

             Claims to be Paid Interest on Oversecured Claims:

     (k)     The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference in the Plan.




 Part 9:         Signature(s):


 9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
 If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,
 must sign below.




          /s/ Micah Platt      ________________________________                   /s/ Tawni Platt
           Signature of Debtor 1                                            Signature of Debtor 2

           Executed on 04/30/2019________                                   Executed on 04/30/2019______
                        MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 113                                         Chapter 13 Plan                                                                                  Page 8
               Case 19-23031                 Doc 4   Filed 04/30/19 Entered 04/30/19 15:46:31                    Desc Main
Debtor Larry & Christina Hard
                                                       Document        Page 9 of 14
                                                               Case number 19-21188


       /s/ Jonathan D. Porter_____________________          Date      04/30/2019________
       Signature of Attorney for Debtor(s)                             MM / DD / YYYY



 By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
 also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those
 contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113                                    Chapter 13 Plan                                                         Page 9
              Case 19-23031              Doc 4          Filed 04/30/19 Entered 04/30/19 15:46:31                    Desc Main
                                                         Document     Page 10 of 14




Exhibit: Total Amount of Estimated Trustee Payments

     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts
     set out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                $0.00_______

b.   Modified secured claims (Part 3, Section 3.2 total)                                        $29,468.95_______

c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                   $______________

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)         $______________

e.   Fees and priority claims (Part 4 total)                                                    $3,975.00________

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                  $500.00__________

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)              $______________

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                         $______________

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)   $______________

j.   Nonstandard payments (Part 8, total)           +                                           $______________


     Total of lines a through j                                                                      $37,252.73
             Case 19-23031   Doc 4   Filed 04/30/19 Entered 04/30/19 15:46:31   Desc Main
                                      Document     Page 11 of 14


Official Form 113                    Chapter 13 Plan – Exhibit                              Page 1
Case 19-23031     Doc 4      Filed 04/30/19 Entered 04/30/19 15:46:31           Desc Main
                              Document     Page 12 of 14


Jonathan D. Porter (15226)
PORTER LAW FIRM
Attorney for Debtors
289 24th Street Suite 101B
Ogden, Utah 84401
Tel: (801) 336-1520
Fax: (801) 621-1122



                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH

  IN RE:

  MICAH PLATT                                       Case No.

  TAWNI PLATT                                       Chapter 13

                                                    Honorable:
               Debtors.
                                                    (ELECTRONICALLY FILED)



   NOTICE OF ADEQUATE PROTECTION PAYMENTS UNDER 11 U.S.C. §
               1326(a) AND OPPORTUNITY TO OBJECT



       The Debtor states as follows:

       1. On 04/30/2019 the Debtor(s) filed a Chapter 13 petition for relief.

       2. The Debtors propose to make Adequate Protection Payments, pursuant to §

       1326(a)(1)(C) accruing with the initial plan payment which is due no later than the

       originally scheduled meeting of creditors under § 341 and continuing to accrue on

       the first day of each month thereafter, to the holders of the allowed secured claims

       in the amounts specified below:




                                            1
Case 19-23031    Doc 4     Filed 04/30/19 Entered 04/30/19 15:46:31            Desc Main
                            Document     Page 13 of 14

       SECURED CLAIM        COLLATERAL           MONTHLY               NUMBER OF
                            DESCRIPTION          ADEQUATE              MONTH TO PAY
                                                 PROTECTION            ADEQUATE
                                                 PAYMENT               PROTECTION
                                                 AMOUNT
       ARIVO                2017                 $215                  6
       ACCEPTANCE           CHRYSLER
                            PACIFICA
       TITLE MAX            1999 Honda Accord    $20                   6



      3. The monthly plan payments proposed by the Debtor(s) shall include the amount

      necessary to pay all Adequate Protection Payments and the amount necessary to

      pay the Trustee’s statutory fee.

      4. Upon completion of the Adequate Protection Payment period designated herein

      for each listed secured creditor, the Equal Monthly Plan Payment identified in each

      Part of the Plan shall be the monthly payment and shall accrue on the first day of

      each month.

      5. This Notice shall govern Adequate Protection Payments to each listed secured

      creditor unless subsequent Notice is filed by Debtor or otherwise ordered by the

      Court.

      6. Objections, if any, to the proposed Adequate Protection Payments shall be filed

      as objections to confirmation of the Plan. Objections must be filed and served no

      later than 7 days before the date set for the hearing on confirmation of the Plan.

      DATED 04/29/2019.

                                                     /s/ Jonathan D. Porter
                                                    Jonathan D. Porter
                                                    Attorney for Debtors




                                            2
Case 19-23031      Doc 4     Filed 04/30/19 Entered 04/30/19 15:46:31             Desc Main
                              Document     Page 14 of 14




                             CERTIFICATE OF MAILING

        I certify that on the 30th day of April 2019, I delivered a true and correct copy of
the foregoing document by the one or more of the methods indicated below:

 X US Mail,          Facsimile,       FedEx,       UPS,        Other, to:


Lon A Jenkins (ECF Notification)
Chapter 13 Trustee

Office of the U.S. Trustee (ECF Notification)

Arivo Acceptance
P.O. Box 708310
Sandy, UT 84070

Title Max
6630 South State Street
Murray, UT 84107

Micah and Tawni Platt
1135 E. Diamond Way.
Sandy, UT 84094


                                                       /s/Jonathan D. Porter
                                                      Jonathan D. Porter
                                                      7Attorney for Debtor(s)




                                               3
